     Case: 1:20-cv-06038 Document #: 45 Filed: 01/15/21 Page 1 of 1 PageID #:3860




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NIKE, INC.,
                                                 Case No. 20-cv-06038
              Plaintiff,
                                                 Judge Gary Feinerman
v.
                                                 Magistrate Judge Gabriel A. Fuentes
YELLOWPODS2 STORE, et al,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff Nike, Inc.

(“Plaintiff” or “Nike”) hereby dismisses this action without prejudice as to the following

Defendant:

                 Defendant Name                                 Line No.
                    MTHTRE                                         78



Dated this 15th day of January 2021.      Respectfully submitted,


                                          /s/ RiKaleigh C. Johnson
                                          Amy C. Ziegler
                                          Justin R. Gaudio
                                          RiKaleigh C. Johnson
                                          Jake M. Christensen
                                          Greer, Burns & Crain, Ltd.
                                          300 South Wacker Drive, Suite 2500
                                          Chicago, Illinois 60606
                                          312.360.0080 / 312.360.9315 (facsimile)
                                          aziegler@gbc.law
                                          jgaudio@gbc.law
                                          rjohnson@gbc.law
                                          jchristensen@gbc.law

                                          Counsel for Plaintiff Nike, Inc.
